State Street Bank and Trust Company Legal Administration 200 Clarendon Street Boston, MA 02116 December 31, 2009 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention: Office of Filings, Information & Consumer Service Re: SA Funds - Investment Trust SEC File Nos. 333-70423; 811-09195 Dear Sir or Madam: Pursuant to Rule 497(e) under the Securities Act of 1933, as amended, we are transmitting for filing via EDGAR on behalf of SA Funds – Investment Trust a supplement dated January 1, 2010 to the Statement of Additional Information dated October 28, 2009. If you have any questions, please contact me at (617) 937-5524. Sincerely, /s/ Brian Link Brian Link Vice President and Managing Counsel cc: Steven K. McGinnis, Chief Compliance Officer, SA Funds – Investment Trust R. Darrell Mounts, Esq., K&L Gates LLP SA FUNDS – INVESTMENT TRUST SA U.S. Fixed Income Fund SA Global Fixed Income Fund SA U.S. Market Fund SA U.S. Value Fund SA U.S. Small Company Fund SA International Value Fund SA International Small Company Fund SA Emerging Markets Value Fund SA Real Estate Securities Fund Supplement dated January 1, 2010 to the Statement of Additional Information dated October 28, 2009 This Supplement updates information in the Statement of Additional Information of the SA Funds – Investment Trust dated October 28, 2009. You may obtain a copy of the Prospectus or Statement of Additional Information free of charge, upon request, by calling the toll-free number 1-800-366-7266 or on the Internet at http://sa-funds.net. On page 25, the footnote to the sub-advisory fee table is removed. SA Funds–Investment Trust SEC file number: 811-09195
